Case 2:20-cv-04097-DSF-JEM Document 53 Filed 07/07/20 Page 1 of 4 Page ID #:1235

                                                                            JS-6



                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA




     LEGACY INSURANCE                     CV 20-4097 DSF (JEMx)
     SOLUTIONS LLC, et al.,
         Plaintiffs,
                                          Order GRANTING Motion to
                      v.                  Remand (Dkt. No. 10)

     ABS HEALTHCARE SERVICES,
     LLC, et al.,
          Defendants.



         Plaintiffs Legacy Insurance Solutions LLC and Bradley Tierney
     have moved to remand this case to state court. The case was removed
     based on diversity jurisdiction, but Plaintiffs claim that a Florida
     citizen, Adam Beeman, is a member of Legacy. If Legacy is a Florida
     citizen there is no diversity jurisdiction.

        The dispute is whether Beeman is actually a member of Legacy.
     Legacy is a California limited liability company. California law defines
     a “member” of an LLC as “a person that has become a member of a
     limited liability company under Section 17704.01 and has not
     dissociated under Section 17706.02.” Cal. Corp. Code § 17701.02(p).

     “If a limited liability company is to have more than one member upon
     formation, those persons become members as agreed by the persons
     before the formation of the limited liability company.” Cal. Corp. Code
     § 17704.01(b).

           After formation of a limited liability company, a person
           becomes a member as follows:
Case 2:20-cv-04097-DSF-JEM Document 53 Filed 07/07/20 Page 2 of 4 Page ID #:1236



           (1) As provided in the operating agreement.

           (2) As the result of a transaction effective under Article 10
           (commencing with Section 17710.01).

           (3) With the consent of all the members.

           (4) If, within 90 consecutive days after the limited liability
           company ceases to have any members, the last person to
           have been a member, or the legal representative of that
           person, designates a person to become a member, and the
           designated person consents to become a member.

     Cal. Corp. Code § 17704.01(c). Further, “[a] person may become a
     member without acquiring a transferable interest and without making
     or being obligated to make a contribution to the limited liability
     company.” Cal. Corp. Code § 17704.01(d).

        Plaintiffs have submitted two operating agreements for Legacy –
     one purporting to have been executed on March 22, 2019 and an
     undated amended agreement that was apparently entered into recently
     and was purportedly effective as of April 15, 2019. See Tierney Am.
     Decl. Ex. A, B. Both agreements list Beeman as a member of Legacy.
     The two documents are authenticated by Tierney, one of the members
     of Legacy and a signatory to the agreements. Their authenticity is
     further bolstered by contemporaneous e-mail messages, Beeman’s
     travel history, and by metadata evidence taken from what Plaintiffs
     and their counsel claim to be the native computer files that hold the
     agreements. See generally Stahl Decl. and exhibits.

        Defendants imply – without directly asserting – that the operating
     agreements are fraudulent. The basis for this belief is that Beeman
     was not listed on various regulatory documents when he should have
     been if he was a member of Legacy. But this doesn’t necessarily imply
     that the operating agreements are fraudulent because it is at least
     equally plausible that Legacy’s filings were inaccurate, either
     accidentally or intentionally. This is especially true because Beeman is
     apparently a convicted felon so Legacy and its members may have had



                                          2
Case 2:20-cv-04097-DSF-JEM Document 53 Filed 07/07/20 Page 3 of 4 Page ID #:1237



     an incentive to keep his involvement hidden from insurance regulators.
     The Court obviously does not condone attempting to mislead regulators
     – if that is what happened – but falsehoods on regulatory documents do
     not somehow negate Beeman’s apparent membership in Legacy under
     California law or create federal subject matter jurisdiction where none
     exists.

         Defendants also spend significant time in their opposition discussing
     Beeman’s capital contributions to Legacy, or lack thereof, but, as noted
     earlier, capital contributions are explicitly not required for a person to
     be a member of an LLC under California law. Cal. Corp. Code §
     17704.01(d). Defendants also claim that Plaintiffs have inappropriately
     refused to cooperate in jurisdictional discovery. The Court will not
     resolve this dispute because Defendants fail to point to any discovery
     they might have obtained that would alter the conclusion that Beeman
     is a member of Legacy.

         Defendants also make a belated attempt to claim that Legacy is
     fraudulently joined. This basis for removal was not alleged in the
     notice of removal or any amendment within 30 days of removal, so
     Defendants cannot rely on it. ARCO Envtl. Remediation, L.L.C. v.
     Dep’t of Health & Envtl. Quality of Montana, 213 F.3d 1108, 1117 (9th
     Cir. 2000). And even if they had not forfeited the argument,
     Defendants have not established that Legacy could not state a claim
     and such failure is obvious according to the settled rules of California.
     See Grancare, LLC v. Thrower, 889 F.3d 543, 549 (9th Cir. 2018).
     Companies who have hired people allegedly bound by covenants not to
     compete have been unfair competition plaintiffs against the former
     employer under California law in the past. See AMN Healthcare Inc. v.
     Aya Healthcare Services, Inc., 28 Cal. App. 5th 923 (2018); Dowell v.
     Biosense Webster, Inc., 179 Cal. App. 4th 564 (2009). Given that, there
     is no reason to believe Legacy could not possibly recover on such a
     claim in these circumstances.

        The Court finds Defendants have not established that diversity
     exists in this matter. The case is REMANDED to the Superior Court of
     California, County of Los Angeles. Plaintiffs’ request for fees is


                                         3
Case 2:20-cv-04097-DSF-JEM Document 53 Filed 07/07/20 Page 4 of 4 Page ID #:1238



     DENIED because there was an objective basis for removal given the
     inconsistencies in Legacy’s regulatory filings.

        IT IS SO ORDERED.



     Date: July 7, 2020                 ___________________________
                                        Dale S. Fischer
                                        United States District Judge




                                       4
